Title: To Thomas Jefferson from Lancelot Minor, 5 March 1821
From: Minor, Lancelot
To: Jefferson, Thomas


Dear Sir
Louisa
March 5 1821
Inclosed is my Account with Mrs Marks. since the last renderd you.I have made several attempts to rent Mrs. Marks. land but without effect in consequence of the unimproved state of the land.the Estate of Mr. Marks being settled. I suppose it proper that the papers I hold should be sent to you—which I can do by some private conveyance. I will still attend to the payment of the Taxes on the land if you wish itAccept Sir my best wishes for your happinessLancelot Minor